      Case 1:03-md-01570-GBD-SN Document 4585 Filed 06/12/19 Page 1 of 2



                     MDL 1570 PLAINTIFFS’ EXECUTIVE COMMITTEES
                             In re: Terrorist Attacks on September 11, 2001 (S.D.N.Y.)

    Plaintiffs’ Executive Committee for Personal                      Plaintiffs’ Executive Committee for
               Injury and Death Claims                                         Commercial Claims
 Ronald L. Motley (1944-2013)                                  Stephen A. Cozen, Co-Chair
 Jodi Westbrook Flowers / Donald A. Migliori, Co-Chairs        Sean Carter, Co-Chair
 MOTLEY RICE LLC                                               COZEN O’CONNOR
 James P. Kreindler, Co-Chair
 KREINDLER & KREINDLER LLP

 Andrew J. Maloney III, Co-Liaison Counsel                      J. Scott Tarbutton, Liaison Counsel
 KREINDLER & KREINDLER LLP                                      COZEN O’CONNOR
 Robert T. Haefele, Co-Liaison Counsel
 MOTLEY RICE LLC
                                                          VIA ECF
June 12, 2019

 The Honorable Sarah Netburn, U.S. Magistrate Judge
 United States District Court for the S.D.N.Y.
 Thurgood Marshall U.S. Courthouse, Room 430
 40 Foley Square
 New York, NY 10007

         Re:       In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)

Dear Judge Netburn:

        The Plaintiffs’ Executive Committees write on behalf of all plaintiffs to oppose the recent
reply letters (ECF Nos 4583 and 4585) of the World Assembly of Muslim Youth defendants
(“WAMY”) and the Kingdom of Saudi Arabia (“the Kingdom” or “Saudi Arabia”), which contain
new arguments related to WAMY’s Letter Motion for Protective Order (ECF No. 4571). On June 6,
2019, WAMY submitted its Letter Motion pursuant to Para. 41 of the Deposition Protocol Order
(ECF No. 3894). The Kingdom then wrote a letter in support of WAMY’s motion (ECF No. 4575)
and the plaintiffs opposed the motion (ECF No. 4581). The two recent reply filings, by WAMY and
the Kingdom, should be stricken as unauthorized under the Deposition Protocol Order

         Because Paragraph 41 of the Deposition Protocol Order, which authorizes only a motion and
response, does not authorize reply letters, plaintiffs respectfully request that the Court strike the replies
submitted by both WAMY and the Kingdom. If the Court does elect to consider those unauthorized
filings, plaintiffs offer the following two points in response to new arguments raised in those
submissions.

         First, the Kingdom misses the point entirely in arguing that the discovery plaintiffs seek of
WAMY is not relevant to the jurisdictional inquiry as to Saudi Arabia. The pertinent question is
whether the discovery plaintiffs seek to conduct of WAMY is relevant to the merits proceedings as to
WAMY. As the Kingdom acknowledges, WAMY did not previously raise a relevancy objection to
these lines of inquiry, and has produced documents discussing these matters for which plaintiffs seek
to obtain testimony. Those circumstances alone settle the matter.
      Case 1:03-md-01570-GBD-SN Document 4585 Filed 06/12/19 Page 2 of 2
The Honorable Sarah Netburn
June 12, 2019
Page 2
_______________________________________

         Second, even if WAMY had raised a timely objection when the issue arose during document
discovery (which it did not), the discovery concerning the Kingdom’s funding and direction of
WAMY’s activities is directly relevant to the claims against WAMY in numerous respects. WAMY is
alleged to have served as a conduit for funneling funds and other resources to al Qaeda, and tracking
the flow of funds and resources through WAMY, and how those were directed to be applied, is critical
to plaintiffs’ claims. Further, WAMY has sought to avoid culpability for acts undertaken by its branch
offices, by arguing that those offices failed to follow direction from headquarters or were in some way
operating as rogue entities. The structure of control that governed WAMY’s global operations is thus
relevant both to plaintiffs’ claims and to defenses WAMY has interjected. The documents reflect
that elements of the Saudi government were deeply involved in those control mechanisms, and that
evidence is directly relevant to the claims against WAMY.

        Respectfully submitted,

 COZEN O’CONNOR                                     MOTLEY RICE LLC

 By: /s/ Sean P. Carter                              By: /s/ Robert T. Haefele
     SEAN P. CARTER                                      ROBERT T. HAEFELE
     COZEN O’CONNOR                                      MOTLEY RICE LLC
     One Liberty Place                                   28 Bridgeside Boulevard
     1650 Market Street, Suite 2800                      Mount Pleasant, SC 29465
     Philadelphia, Pennsylvania 19103                    Tel.: (843) 216-9184
     Tel.: (215) 665-2105                                Email: rhaefele@motleyrice.com
     Email: scarter@cozen.com
                                                          For the Plaintiffs’ Exec. Committees
 For the Plaintiffs’ Exec. Committees

 KREINDLER & KREINDLER LLP

 By: /s/ Andrew J. Maloney
      ANDREW J. MALONEY
      KREINDLER & KREINDLER LLP
      750 Third Avenue
      New York, New York 10017
      Tel.: 212-687-8181
      Email: amaloney@kreindler.com
 For the Plaintiffs’ Exec. Committees

cc:     The Honorable George B. Daniels, via ECF
        All Counsel of Record via ECF
